                           IN THE UNITED STATES DISTRICT COURT FOR
                               THE SOUTHERN DISTRICT OF FLORIDA
                                    CASE NO: 10-20804-CR-SEITZ
                                        10-20806-CR-SEITZ


UNITED STATES OF AMERICA,

v.

MORRIS HENDERSON,
- - - - - - - - - - - - -I
               AMENDED ORDER AMENDING TERM OF SUPERVISED RELEASE

        THIS MATTER is before the Court sua sponte. As a result of Morris Henderson's successful

completion of the Southern District of Florida's Court Assisted Re-Entry (CARE) Initiative, on March 12,

2020, the Court entered an Order reducing his term of supervised release in Case No. 10-20804-CR-SEITZ.

That Order is now amended to reflect a reduced term of supervised release in both of Mr. Henderson's cases.

Accordingly, it is

        ORDERED and ADJUDGED that the Amended Judgment entered on July 26, 2011 imposing a three-

year term of supervised release for Case No. 10-20804-CR-SEITZ, and a five-year term of supervised release

for Case.No. 10-20806-CR-SEITZ is modified as follows:

        Defendant Henderson's term of supervised release shall be reduced by 12 months in each of his cases.

His term of supervised release will now expire on August 21, 2020 in Case No. 10-20804-CR-SEITZ, and

will expire on August 21, 2022 in Case No. 10-20806-CR-SEITZ. All other conditions of his supervised

release shaHremain in full force and effect.

          DONE and ORDERED in Miami, Florida, this       3/ $ ¼y of March, 2020.

                                                            A. SEITZ
                                                            ATES SENIOR DISTRICT JUDG

cc:     All counsel of record
        U.S. Probation Office
